Citation Nr: 0409351	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-10 261	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran perfected a timely appeal of this 
determination to the Board.

In July 2003, after the veteran's case had been certified for 
appeal to the Board, the veteran's representative submitted 
additional evidence that was accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in adjudicating this appeal.

To the extent that this appeal is remanded, it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's bilateral hearing loss had its onset during 
service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001), codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim of service 
connection for bilateral hearing loss, and that the 
requirements of the VCAA have in effect been satisfied.

In January 2001, the veteran was provided with a formal VA 
examination in order to determine the extent and etiology of 
his bilateral hearing loss.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran and his representative have 
been provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notifies them of the evidence 
needed to prevail on his claim.  In a June 2001 RO letter, VA 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  By way of these communications, VA gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the 
veteran's representative has been given the opportunity to 
submit written argument.  While there is some evidence that 
has been identified in the record that could be helpful to 
the veteran's claim, in light of this decision, in which the 
Board grants the veteran's claims to service connection for 
bilateral hearing loss, the veteran is not prejudiced by the 
Board's review of these claims on the basis of the current 
record.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
The Board will therefore proceed with the consideration of 
this case.  



II.  Service connection for bilateral hearing loss.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is warranted for the veteran's 
bilateral hearing loss due to in-service acoustic trauma.  

The record in this case reveals that the veteran served on 
active duty in the Marine Corps from September 1953 to 
September 1955.  During part of that service he served aboard 
the USS Salem (CA-139).  The record additionally reveals that 
the USS Salem was a Des Moines class Heavy Cruiser that was 
commissioned in May of 1949 and decommissioned in 1959.  The 
USS Salem, among its other armaments, featured nine 8-inch/55 
caliber guns; twelve 5-inch/38 caliber guns, and eighteen 3-
inch/50 caliber guns.  

In December 2001, the veteran was afforded a VA examination 
to determine the extent and etiology of any hearing loss 
found to be present.  The veteran reported to the examiner 
that, while in the Marine Corps aboard ship, he was on a 
Heavy Cruiser gun team and was exposed to 3-inch 50 guns and 
5-inch explosions.  Since his time in service, the veteran 
stated that he was employed as an insurance salesman and was 
only exposed to recreational noise during occasional hunting 
trips.  The examiner then conducted an audiometric 
examination that revealed hearing threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
75
80
90
LEFT
15
25
80
95
95

Speech audiometry testing assessing the veteran's recognition 
ability was 84 percent for the right ear and 72% for the left 
ear.  The examiner then diagnosed the veteran as having mild 
sloping to profound sensorineural hearing loss bilaterally.

The record also contains reports from two of the veteran's 
private physicians, dated in January and February 1974, 
respectively, indicating that the veteran had been diagnosed 
with sensorineural hearing loss as early as 1974.  In a 
February 1974 report, one of the veteran's private physicians 
noted that the veteran had a long history of noise exposure 
while in the Marine Corps.  The physician noted that the 
veteran was stationed on a cruiser and was exposed to gunfire 
from 3-inch guns.  The physician noted that the veteran's 
family history was noncontributory.  After examining the 
veteran, the physician noted that the audiogram showed a high 
frequency sensorineural hearing loss compatible with noise 
induced hearing loss.  He then diagnosed the veteran with 
high frequency sensorineural hearing loss, noise induced.  In 
a separate examination one month earlier, the veteran's other 
physician noted that the veteran had a positive history for 
noise exposure, noting that he was assigned to a cruiser 
around 3-inch guns while in the Marine Corps.  This physician 
noted that the audiometric configuration demonstrated a 
precipitous bilateral high frequency sensorineural hearing 
loss of mild to moderately severe degree, but also noted that 
the veteran's ability to discriminate speech was good with a 
score of 96 percent in the right ear and 96 percent tin the 
left.  This physician diagnosed the veteran as having 
bilateral high tone sensorineural hearing loss commensurate 
with a history of noise exposure.

Finally, the veteran submitted a statement to the RO 
reporting that within a couple of years after service he 
noticed that his hearing was impaired.  Specifically, he 
remembered a time when he was in a group of people and could 
not understand what one of the women was saying, and that he 
had to read her lips to carry on a conversation.  He stated 
that he then had his hearing tested and that his physician at 
the time reported that he had lost a quarter of his hearing 
in each ear.  He was told at that time that it was nerve-
ending loss and that nothing could be done about it.  The 
veteran also stated that he had his hearing tested within the 
last twenty years by another physician, with similar results.  
Finally, the veteran recounted his experience in service.  He 
stated that he served on board the USS Salem (Heavy Cruiser) 
as part of a team on 3-inch gun emplacements.  He also 
indicated that his duties placed him close to one of the 5-
inch guns on board.  

With respect to the veteran's statements regarding his 
impaired hearing since service, the Board notes that in 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the veteran is competent to report that he has 
experienced a continuity of symptomatology.

Based on the foregoing, it is clear that the veteran 
currently suffers from bilateral hearing loss for VA 
purposes.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Based on the January 2001 test results, the veteran 
clearly has bilateral hearing loss for purposes of section 
3.385 and was diagnosed as such by the examiner, who found 
that the veteran had mild sloping to profound sensorineural 
hearing loss bilaterally.  

The record also indicates that the veteran suffered acoustic 
trauma while on active duty.  The record reflects that the 
veteran served aboard the USS Salem and that this Heavy 
Cruiser was equipped with, among other armaments, three and 
five inch guns.  While there is no independent evidence in 
the record to confirm the veteran's statements that he served 
as part of team assigned to 3-inch guns on the ship, the 
Board finds that the veteran's account is credible, as he has 
reported this account of his service with consistency over at 
least a thirty year period to the VA and multiple examiners, 
and the Board was able to verify other portions of his 
account as accurate.  

And finally, the veteran's sensorineural bilateral hearing 
loss has been linked causally to his noise exposure in 
service.  In this regard, the Board notes that the January 
2001 VA examiner noted the veteran's history of acoustic 
trauma in service prior to diagnosing the veteran with this 
condition.  And the veteran's private physicians, who had 
diagnosed the veteran with the same condition nearly 28 years 
earlier, expressly found that his condition was noise induced 
based on his history of noise exposure in service.

The Board notes that the only competent medical evidence that 
addresses the question of the veteran's hearing loss favors 
the veteran's claim.  In light of the foregoing, therefore, 
and in the absence of any contradictory medical opinion, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.




REMAND

Also before the Board is the veteran's claim for entitlement 
to service connection for tinnitus.  For the following 
reasons, this claim must be remanded to the RO for further 
development.

In the January 2001 VA examination, the examiner reported 
that the veteran noted bilateral constant tinnitus, which the 
veteran described as a ringing.  The examiner also noted that 
the veteran was unaware of the exact onset or circumstance of 
his tinnitus.  The examiner, however, failed to either rule 
in or rule out a diagnosis of this condition.  

In addition, in the February 1974 report, the veteran's 
private physician noted that the veteran occasionally 
suffered from tinnitus.  The physician, however, but did not 
diagnose the veteran with tinnitus at that time.

Accordingly, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination to determine the current nature, extent and 
etiology of any tinnitus found to be present.  Pursuant to 
the VCAA, such an examination is necessary to adjudicate this 
claim, and that in the examination report, the examiner 
should offer an opinion as to the likelihood that any 
tinnitus found to be present is related to or had its onset 
during service.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  In determining that the 
veteran must be afforded a VA examination with respect to his 
tinnitus, the Board observes that the veteran is competent to 
report that he has experienced a continuity of 
symptomatology, in this case continued problems with tinnitus 
since his service on board the USS Salem.  See Charles v 
Principi, 16 Vet. App. 370, 374-75 (2002).

In addition, prior to affording the veteran a pertinent VA 
examination, the RO must ensure that all of the relevant 
records have been obtained.  The Board notes that any 
treatment that the veteran may have received or is currently 
receiving for his condition at a VA facility would be 
relevant to his claim and records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  VA must also obtain any 
outstanding private medical records that have not been 
associated with the claims file.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(c) (2003).

The record in this case contains references to medical and 
treatment records and examination reports that have not been 
associated with the claims folder.  In his July 2001 
statement to the RO, for example, the veteran noted that he 
had undergone testing for hearing loss shortly after his time 
in the service by a Dr. Dorsey Hoyt in Indiana, Pennsylvania, 
and then again within the last twenty years by a Dr. Del 
Hawk, also in Indiana, Pennsylvania.  In addition, during the 
January 2001 VA examination, the veteran referenced two 
previous audiometric examinations, one in 1960 and another in 
1970.  No specific dates or physicians were mentioned in 
connection with these examinations, although the Board notes 
that Dr. Hawk was the physician that offered the January 1974 
report referenced above.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issue of 
entitlement to service connection for 
tinnitus, the RO should send the veteran 
and his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for hearing loss and tinnitus 
since service.  This should specifically 
include medical and treatment records 
from Dr. Dorsey Hoyt and Dr. Del Hawk in 
Indiana, Pennsylvania, dated since 
service.  The RO should also attempt to 
identify and obtain the examination 
reports and audiological examinations, 
dated in 1960 and 1970, referred to by 
the veteran during the January 2001 VA 
examination.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any 
tinnitus found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any tinnitus found to be present.  If the 
examiner diagnoses the veteran as having 
tinnitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disability was caused by or had its onset 
during service.  In doing so, the 
examiner should comment on the veteran's 
in-service acoustic trauma.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must re-adjudicate the 
issue of entitlement to service 
connection for tinnitus.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should furnish to 
the veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



